Exhibit 10.1
EXECUTION COPY
     FIRST AMENDMENT (this “Amendment”) dated as of December 1, 2008 to the
INVESTMENT AGREEMENT (the “Investment Agreement”) dated as of September 26,
2008, between INTERSTATE BAKERIES CORPORATION, a Delaware corporation (the
“Company”), and IBC INVESTORS I, LLC, a Delaware limited liability company
(“Investor”).
     WHEREAS, on October 3, 2008, the Debtors and certain holders of the
Prepetition Debt reached a compromise (the “Settlement”) with the Official
Committee of Unsecured Creditors appointed in the Cases;
     WHEREAS, as a result of the Settlement, the Official Committee of Unsecured
Creditors withdrew its previously filed objection to the Debtors’ efforts to
obtain entry of the Fee Order and agreed to support the Plan as it will be
subsequently amended to reflect the Settlement;
     WHEREAS, in order to reflect the terms of the Settlement in the Transaction
and to make certain other modifications to the Investment Agreement, the parties
hereto have proposed to amend the Investment Agreement as set forth below; and
     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Investment Agreement.
     2. Amendments to Investment Agreement and Investor Commitment Letter.
(a) The fourth recital to the Investment Agreement is hereby deleted in its
entirety and replaced with the following:
     “WHEREAS, in consideration of the Acquisition (as defined in Section 1.01),
the Company desires to issue to Investor, upon the terms and subject to the
conditions set forth in this Agreement, Series A Warrants (the “Series A
Warrants”) and Series D Warrants (the “Series D Warrants”) of the Reorganized
Company in the form attached hereto as Exhibit A and Exhibit D, respectively;”
     (b) Section 1.02 of the Investment Agreement is hereby deleted in its
entirety and replaced with the following:
     “Issuance of Series A and Series D Warrants. In consideration of the
Acquisition, at the Closing the Reorganized Company will issue and deliver to
Investor the Series A Warrants and the Series D Warrants. The Acquisition,
together with the issuance and delivery of the Series A Warrants and the
Series D Warrants, are referred to in this Agreement collectively as the
“Transaction”.”



--------------------------------------------------------------------------------



 



2

     (c) The reference to “the Series A Warrants” in Section 1.04(a)(iii) of the
Investment Agreement is hereby deleted and replaced with “the Series A Warrants
and the Series D Warrants”.
     (d) The reference to “and the Series A Warrants” in Section 2.02(a) of the
Investment Agreement is hereby deleted and replaced with “, the Series A
Warrants and the Series D Warrants”.
     (e) The reference to “the New Convertible Debt” in Section 2.02(b) of the
Investment Agreement is hereby deleted and replaced with “the New Convertible
Debt and the Series E Warrants”.
     (f) The third sentence of Section 2.03(c) of the Investment Agreement is
hereby deleted in its entirety and replaced with the following:
     “Except for the New Convertible Debt, the Warrants, the shares of New
Common Stock to be issued or reserved for issuance under the Long Term Incentive
Plan and the stock appreciation rights to be issued to (i) employees of the
Company and the Company Subsidiaries under the employee equity sharing plans to
be established in accordance with the collective bargaining agreements to be
entered into in connection with the Reorganization and (ii) the trust for the
benefit of holders of general unsecured prepetition claims to be established in
accordance with the Plan, as of the Closing there will not be any Rights.”
     (g) The reference to “or the Series A Warrants” in Section 2.05(b)(B) of
the Investment Agreement is hereby deleted and replaced with “, the Series A
Warrants or the Series D Warrants”.
     (h) The reference to “the issuance of the Series A Warrant” in the last
sentence of Section 2.27 of the Investment Agreement is hereby deleted and
replaced with “the issuance of the Series A Warrants and the Series D Warrants”.
     (i) Section 3.05 of the Investment Agreement is hereby deleted in its
entirety and replaced with the following:
     “Securities Act. The Shares and the New Convertible Debt purchased by
Investor pursuant to this Agreement, and the Series A Warrants and Series D
Warrants issued to Investor pursuant to this Agreement, are being acquired for
investment only and not with a view to any public distribution thereof. Investor
acknowledges that the sale of the Shares and the New Convertible Debt, and the
issuance of the Series A Warrants and the Series D Warrants, to Investor is not
registered under the Securities Act and, as a result, Investor may not offer to
sell or sell the Shares, the New Convertible Debt, the Series A Warrants or the
Series D Warrants so acquired by it without complying with the registration
requirements of the Securities Act or an exception therefrom.”
     (j) Section 4.14(d) of the Investment Agreement is hereby deleted in its
entirety and replaced with the following:



--------------------------------------------------------------------------------



 



3

     “Each of the Company and each Company Subsidiary will not, without the
prior written consent of Investor, seek or consent to the dismissal of any Case,
convert any Case to a case under Chapter 7 of the Bankruptcy Code or seek or
consent to the appointment of a Chapter 11 trustee in any Case.”
     (k) The reference to “or the Series A Warrants” in Section 5.02(d) of the
Investment Agreement is hereby deleted and replaced with “, the Series A
Warrants or the Series D Warrants”.
     (l) The reference to “Exhibit E” in Section 5.02(e) of the Investment
Agreement is hereby deleted and replaced with “Exhibit C”.
     (m) The second sentence of Section 7.02 of the Investment Agreement is
hereby deleted and replaced with the following:
     “Notwithstanding the foregoing, (a) Investor may assign its rights and
obligations hereunder to one or more other persons without the prior written
consent of the Company and (b) Investor may assign its rights and obligations
hereunder by way of security; provided, however, that, in each case, such
assignment shall not relieve Investor of its obligations hereunder, which shall
remain in full force and effect as primary obligations.”
     (n) The definitions of “ABL Facility Commitment Papers”, “Investor
Commitment Letter”, “Term Loan Facility Commitment Papers” and “Warrants” in
Section 7.05(b) of the Investment Agreement are hereby deleted in their entirety
and replaced, respectively, with the following:
     “ABL Facility Commitment Papers” means the commitment letter (including the
exhibits and annexes attached thereto and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof) and
the fee letter for the ABL Facility, dated September 12, 2008, among the
Company, Interstate Brands Corporation and General Electric Capital Corporation,
in the form attached as Exhibit F to the Investor Commitment Letter.
     “Investor Commitment Letter” means the commitment letter (including the
exhibits and annexes attached thereto and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof),
dated September 12, 2008, between Investor and the Company.
     “Term Loan Facility Commitment Papers” means the commitment letter
(including the exhibits and annexes attached thereto and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof) and the fee letter for the Term Loan Facility, dated
September 12, 2008, among the Company, Interstate Brands Corporation, Silver
Point Finance, LLC and Monarch Master Funding Ltd, in the form attached as
Exhibit G to the Investor Commitment Letter.
     “Warrants” means, collectively, the Series A Warrants, the Series B
Warrants, the Series C Warrants, the Series D Warrants and the Series E
Warrants.



--------------------------------------------------------------------------------



 



4

     (o) Section 7.05(b) of the Investment Agreement is further amended by
inserting the following new definition in alphabetical order:
     “Series E Warrants” means Series E Warrants of the Reorganized Company in
the form attached as Exhibit D hereto.
     (p) the reference to “$339,000,000” in the definition of Term Loan Facility
in Section 7.05(b) of the Investment Agreement is hereby deleted and replaced
with “$344,000,000”.
     (q) The Form of Warrants with respect to the Series D Warrants and the
Series E Warrants attached hereto as Annex A is hereby appended to the
Investment Agreement as “Exhibit D” thereto.
     (r) Exhibit A to the Investment Agreement (the Form of Warrants) is hereby
amended as follows:
     (i) footnote 2 thereof is hereby deleted in its entirety and replaced with
the following:
     “Series A Warrants: 6,030,801
     Series B Warrants: 856,265
     Series C Warrants: 1,267,265”
     (ii) Section 3 is amended hereby by deleting the reference to “Section 14”
therein and replacing it with “Section 15”.
     (iii) Section 4 is amended hereby by inserting the following new definition
in alphabetical order:
     “Investors I. The term “Investors I” is as defined in the Stockholders’
Agreement.”
     (iv) the definition of “Stockholders’ Agreement” in Section 4 is hereby
amended by inserting the following language at the end of such definition:
     “, as amended, restated, modified or supplemented in whole or in part from
time to time”
     (v) Sections 5(a)(ii) and 5(a)(iii) are hereby deleted in their entirety
and replaced with the following:
          “(ii) the simultaneous payment to the Company by the Holder of an
amount equal to the aggregate Exercise Price for the number of Shares in respect
of which this Warrant is then being exercised in immediately available funds;
provided,



--------------------------------------------------------------------------------



 



5

however, that in lieu of such payment to the Company, the Holder may exercise
this Warrant by surrendering this Warrant for a number of Shares equal to the
product of (A) the number of Shares in respect of which this Warrant is then
being exercised and (B) a fraction, the numerator of which is the excess of the
Fair Market Value per Share on the Exercise Date over the Exercise Price, and
the denominator of which is the Fair Market Value per Share on the Exercise
Date; and
          (iii) prior to the termination of the Stockholders’ Agreement in
accordance with the terms thereof, unless the Holder is already a party to the
Stockholders’ Agreement, the execution by the Holder of the Stockholders’
Agreement.”
     (vi) Section 5 is amended by inserting the following new subsection (c) at
the end thereof:
          “(c) Holder agrees that, prior to the exercise of this Warrant, it
will comply with the provisions of the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”), as in effect from time to time. Each of
Holder and the Company will furnish to the other such necessary information and
reasonable assistance as the other may request in connection with its
preparation of any filing or submission that is necessary under the HSR Act.”
     (vii) Section 9 is amended by inserting the following new subsection (e) at
the end thereof:
          “(e) Par Value of Shares. In no event shall the Exercise Price be
adjusted below the par value of the Shares.”
     (viii) the references to “Investors” in Section 11 thereof are hereby
deleted and replaced with “Investors I”.
     (ix) Section 13 is amended hereby by inserting the following at the end
thereof:
          “Notwithstanding the foregoing, the Holder shall be entitled to the
preemptive rights set forth in Section 14 hereof.”
     (x) the following new Section 14 is hereby inserted immediately following
Section 13 thereof and each subsequent section is sequentially renumbered
accordingly:
          “14. Preemptive Rights. If the Company makes an offer to issue shares
of New Stock (as defined in the Stockholders’ Agreement) to holders of its
Shares pursuant to Section 6 of the Stockholders’ Agreement, the Company shall
offer to each Holder its pro rata share of the New Stock to be issued (based on
its pro rata ownership assuming that (a) the Shares into which the New
Convertible Debt (as defined in the Stockholders’ Agreement) could be converted,
and (b) the Shares into which the Warrants could be exercisable, were
outstanding prior to the issuance of such New Stock), which offer shall be made
by written notice from the Company to the Holders. Within 10



--------------------------------------------------------------------------------



 



6

Business Days after its receipt of such notice, each Holder shall notify the
Company of the number of shares of New Stock the Holder requests to purchase,
subject to a maximum of such Holder’s pro rata share of such New Stock as
described in the immediately preceding sentence (it being understood and agreed
that the Company may make provision for Holders (on a pro rata basis) to request
to purchase more than their respective pro rata shares of such New Stock, to the
extent other Holders, holders of Shares or holders of New Convertible Debt
decline to purchase such New Stock). Any request by a Holder pursuant to the
immediately preceding sentence shall be a final and binding commitment by such
Holder to purchase the shares of New Stock so requested.”
     (xi) Exhibit A thereof (the Form of Notice of Exercise) is amended hereby
by deleting the second sentence of paragraph 5 thereof and replacing it with the
following:
          “Prior to the termination of the Stockholders’ Agreement in accordance
with the terms thereof, unless the undersigned is already a party to the
Stockholders’ Agreement, the undersigned hereby attaches a copy of the
Stockholders’ Agreement, duly executed by the undersigned.”
     (xii) Exhibit A thereof (the Form of Notice of Exercise) is further amended
hereby by inserting the following new paragraph 6:
          “6. The undersigned hereby represents and warrants that the
undersigned has complied with the provisions of the HSR Act prior to the
exercise of this Warrant.”
     (s) Exhibit B to the Investment Agreement (the Form of Stockholders’
Agreement) is hereby amended as follows:
     (i) the reference to “directors or employees” in clause (vii) of the
definition of New Stock in Section 1 thereof is hereby deleted and replaced with
“directors, employees or consultants”.
     (ii) Section 6 thereof is hereby deleted in its entirety and replaced with
the following:
          “When and to the extent the Company determines that it will issue
shares of New Stock, the Company shall offer to each Stockholder, each holder of
New Convertible Debt and each holder of Warrants its pro rata share of the New
Stock to be issued (based on its pro rata Stock ownership as compared to all
Stock issued and outstanding prior to the issuance of such New Stock assuming
that (a) the shares of Common Stock into which the New Convertible Debt could be
converted, and (b) the shares of Common Stock into which the Warrants could be
exercisable, were outstanding prior to the issuance of such New Stock), which
offer shall be made by written notice from the Company to the Stockholders, the
holders of New Convertible Debt and the holders of Warrants. Within 10 Business
Days of its receipt of such notice, each recipient thereof shall notify the
Company of the number of shares of New Stock it requests to purchase, subject to
a maximum of its pro rata share of such New Stock as



--------------------------------------------------------------------------------



 



7

described in the immediately preceding sentence (it being understood and agreed
that the Company may make provision for Stockholders, holders of New Convertible
Debt and holders of Warrants (on a pro rata basis) to request to purchase more
than their respective pro rata shares of such New Stock, to the extent other
Stockholders, holders of New Convertible Debt and holders of Warrants decline to
purchase such New Stock). Any request pursuant to the immediately preceding
sentence shall be a final and binding commitment by such Stockholder, holder of
New Convertible Debt or holder of Warrants to purchase the shares of New Stock
so requested.”
     (t) Exhibit A to the Investor Commitment Letter is hereby amended as
follows:
     (i) the reference to “$339,000,000” in paragraph 2 referring to the
Principal Amount of the Term Loan Facility is hereby deleted and replaced with
“$344,000,000”;
     (ii) the reference to “$147,300,000” in paragraph 3 referring to the
Principal Amount of the New 3rd Lien Notes is hereby deleted and replaced with
“$142,300,000”;
     (iii) the reference to “stock appreciation rights issued to directors” in
the second sentence of paragraph 5 is hereby deleted and replaced with “stock
appreciation rights issued to (i) the Creditors’ Trust (as defined below) and
(ii) directors”;
     (iv) the reference to “Investors and the lenders party to the Term Loan
Facility (the “Term Loan Facility Lenders”)” in the first sentence of paragraph
6 is hereby deleted and replaced with “Investors, the Senior Secured Creditors
(as defined below) and the lenders party to the Term Loan Facility (the “Term
Loan Facility Lenders”)”;
     (v) the fifth sentence of paragraph 7 with respect to dilution of the Long
Term Incentive Plan is hereby deleted in its entirety and replaced with the
following;
     “The Summary of Terms of the LTIP is attached hereto as Annex 1.”
     (vi) The Summary of Terms of the LTIP attached hereto as Annex B is hereby
appended to Exhibit A to the Investor Commitment Letter as “Annex 1” thereto;
     (vii) the first sentence of paragraph 9 with respect to Distributions to
Senior Secured Creditors is hereby deleted in its entirety and replaced with the
following:
          “On the Effective Date, in full satisfaction and discharge of the
Prepetition Debt (including any claim for default rate interest), holders of
Prepetition



--------------------------------------------------------------------------------



 



8

Debt (the “Senior Secured Creditors”) will receive distributions of (i) New 3rd
Lien Notes, (ii) New Convertible Debt and (iii) Series E Warrants, in each case
as more fully described in the Commitment Letter.”
     (viii) the first sentence of paragraph 10 with respect to Distributions to
Unsecured Creditors is hereby deleted in its entirety and replaced with the
following:
          “On the Effective Date, all general unsecured prepetition claims
against the Debtors will be discharged and extinguished in accordance with the
provisions of the Plan and the Bankruptcy Code, and a trust for the benefit of
holders of such claims (such holders, the “Unsecured Creditors”) shall be
established and funded (the “Creditors’ Trust”) pursuant to the Summary Terms of
Agreement with Unsecured Creditors’ Committee attached hereto as Annex 2.”;
     (ix) the Summary Terms of Agreement with Unsecured Creditors’ Committee
attached hereto as Annex C is hereby appended to Exhibit A to the Investor
Commitment Letter as “Annex 2” thereto;
     (x) the fifth sentence of paragraph 11 with respect to Claims Treatment of
the Unsecured Creditors is hereby deleted in its entirety and replaced with the
following:
          “Claims of the Unsecured Creditors to be impaired, with no
distribution to be made under the Plan to the Unsecured Creditors without the
prior written consent of Investor and the Prepetition Investors except for
distributions to be made to the Unsecured Creditors of Mrs. Cubbison’s Foods,
Inc., Armour and Main Redevelopment Corporation and New England Bakery
Distributors L.L.C. in aggregate amounts of $300,000, $10,000 and $10,000,
respectively. A Creditors’ Trust for the benefit of Unsecured Creditors shall be
established and funded pursuant to the Summary Terms of Agreement with Unsecured
Creditors’ Committee attached hereto as Annex 2.”
     (xi) the first sentence of paragraph 13 with respect to general mutual
releases and exculpation is hereby deleted in its entirety and replaced with the
following:
          “The Plan shall provide for general mutual releases and exculpation by
the Debtors, the estate and the reorganized Debtors for the benefit of the
persons identified, and to the extent set forth, in the Plan filed with the
Bankruptcy Court on October 31, 2008 (including the exhibits and annexes
attached thereto and as amended, restated, supplemented or otherwise modified
from time to time).”
     (xii) the sixth sentence of paragraph 13 with respect to avoidance claims
or other causes of action is hereby deleted in its entirety and replaced with
the following:
          “Other than as set forth in this Section 13, and other than as
contemplated by the Summary Terms of Agreement with Unsecured Creditors’



--------------------------------------------------------------------------------



 



9

Committee, the reorganized Debtors, in their sole and absolute discretion, will
determine whether to bring, settle, release or compromise any avoidance claims
or other causes of actions (or decline to do any of the foregoing).”
     (xiii) The last sentence of paragraph 13 with respect to substantive
consolidation is hereby deleted in its entirety and replaced with the following:
          “Other than substantive consolidation of Mrs. Cubbison’s Foods, Inc.,
Armour and Main Redevelopment Corporation and New England Bakery Distributors
L.L.C. with IBC, the Debtor corporations shall not be substantively consolidated
without the prior written consent of Investor and the Prepetition Investors.”
     (u) Exhibit B to the Investor Commitment Letter is hereby amended by adding
“and the trust for the benefit of holders of general unsecured prepetition
claims” at the end of the first parenthetical in the first sentence with respect
to Amount.
     (v) Exhibit C to the Investor Commitment Letter is hereby amended as
follows:
     (i) the first bullet point in the third section of Exhibit C with respect
to “Principal Amount” is hereby deleted and replaced with the following:
          “$85,800,000 to Investors, to be purchased by Investors for cash at an
aggregate purchase price of $85,800,000 (“Tranche A”); and”
     (ii) the second bullet point in the third section of Exhibit C with respect
to “Principal Amount” is hereby deleted and replaced with the following:
          “$85,800,000 to the Senior Secured Creditors, in partial satisfaction
and discharge of the Prepetition Debt and allocated pro rata among the Senior
Secured Creditors in accordance with the relative amounts of their Prepetition
Debt (“Tranche B”).”
     (iii) the sixth section of Exhibit C with respect to “Conversion Price” is
hereby deleted and replaced with the following:
          “Holders of New Convertible Debt may at any time and at each holder’s
option convert all or a portion of such New Convertible Debt into shares of New
Common Stock at the conversion price of (i) one share of New Common Stock for
each $10.00 principal amount of Tranche A New Convertible Debt and (ii) one
share of New Common Stock for each $10.84715 principal amount of Tranche B New
Convertible Debt (in each case, the “Conversion Price”).
     (iv) the following two new sections are hereby inserted after the sixth
section of Exhibit C with respect to “Conversion Price”:



--------------------------------------------------------------------------------



 



10

          “Additional Interest Payments. Holders of New Convertible Debt will
receive additional interest payments equal to all dividends and distributions
payable to holders of the Company’s common stock in addition to stated interest
payments, except for dividends and distributions that adjust the Conversion
Price as set forth under Anti-Dilution provisions below.”
          “Additional Liquidation Payments. In the event of any liquidation,
dissolution or winding up of the Company and in addition to any recovery of
principal, premium and accrued and unpaid interest with respect to the New
Convertible Debt, Holders will receive payments equal to any distributions to
holders of the Company’s common stock out of assets legally available for
distribution to stockholders on a pro rata as if converted basis, but only to
the extent that such distributions exceed the amount of any recovery with
respect to the New Convertible Debt.”
     (w) Exhibit D to the Investor Commitment Letter is hereby amended as
follows:
     (i) the paragraphs in the second section of Exhibit D with respect to
“Warrants” are hereby deleted in their entirety and replaced with the following:
“On the Effective Date, the Reorganized Company will issue to Investors Series A
Warrants (“Series A Warrants”) that will entitle holders of Series A Warrants to
receive, upon the exercise of all Series A Warrants at the exercise price
described below, 6,030,801 shares of New Common Stock.
On the Effective Date, the Reorganized Company will issue to the Term Loan
Facility Lenders (or their Permitted Affiliates) Series B Warrants (“Series B
Warrants”) that will entitle holders of Series B Warrants to receive, upon the
exercise of all Series B Warrants at the exercise price described below, 856,265
shares of New Common Stock. The Series B Warrants will be allocated pro rata
among the Term Loan Facility Lenders (or their Permitted Affiliates) in
accordance with the relative amounts of their loans funded under the Term Loan
Facility.
On the Effective Date, the Reorganized Company will issue to the Term Loan
Facility Lenders (or their Permitted Affiliates) Series C Warrants (“Series C
Warrants”) that will entitle holders of Series C Warrants to receive, upon the
exercise of all Series C Warrants at the exercise price described below,
1,267,265 shares of New Common Stock. The Series C Warrants will be allocated
pro rata among the Term Loan Facility Lenders (or their Permitted Affiliates) in
accordance with the relative amounts of their loans funded under the Term Loan
Facility.
On the Effective Date, the Reorganized Company will issue to Investors Series D
Warrants (“Series D Warrants”) that will entitle holders of Series D Warrants to
receive, upon the satisfaction of certain conditions and the



--------------------------------------------------------------------------------



 



11

exercise of all Series D Warrants at the exercise price described below, 670,089
shares of New Common Stock.
On the Effective Date, the Reorganized Company will issue to Senior Secured
Creditors Series E Warrants (“Series E Warrants” and, together with Series A
Warrants, Series B Warrants, Series C Warrants and Series D Warrants,
“Warrants”) that will entitle holders of Series E Warrants to receive, upon the
satisfaction of certain conditions and the exercise of all Series E Warrants at
the exercise price described below, 670,089 shares of New Common Stock. The
Series E Warrants will be allocated pro rata among the Senior Secured Creditors
in accordance with the relative amounts of their Prepetition Debt.”
     (ii) the first sentence of the third section of Exhibit D with respect to
“Warrants Exercise Prices” is hereby deleted and replaced with “The price per
share of New Common Stock to be paid on the exercise of a Series A Warrant, a
Series B Warrant or a Series D Warrant will be $12.50.”
     (iii) the third section of Exhibit D with respect to “Warrants Exercise
Prices” is further amended by inserting the following sentence at the end
thereof: “The price per share of New Common Stock to be paid on the exercise of
a Series E Warrant will be $0.01.”
     (iv) the reference to “at any time” in the fourth section of Exhibit D with
respect to “Warrant Term and Exercisability” is hereby deleted and replaced with
“in accordance with its terms”.
     (v) the reference to “Upon either” in the sixth section of Exhibit D with
respect to “Exercise Under Certain Events” is hereby deleted and replaced with
“Only with respect to the Series A Warrants, the Series B Warrants and the
Series C Warrants, upon either”.
     (x) Exhibit H to the Investor Commitment Letter is hereby amended as
follows:
     (i) the reference to “$147.3 million” in Section II thereof with respect to
the aggregate principal amount of the Third Lien Term Loan Facility is hereby
deleted and replaced with “$142.3 million”.
     (ii) the reference to “Annex I” in the second sentence of
Section III—Certain Payment Provisions—Optional Prepayments and Commitment
Reductions is hereby deleted and replaced with “Annex A”.
     (iii) the reference to “Annex I” in the last sentence of
Section III—Certain Payment Provisions—Mandatory Prepayment is hereby deleted
and replaced with “Annex A”.



--------------------------------------------------------------------------------



 



12

     (iv) the second and third sections of Annex A to Exhibit H to the Investor
Commitment Letter with respect to “Loan Year Interest Rate” and “Interest
Payments” are hereby deleted and replaced, respectively, with the following:
          “Loan Year Interest Rate

                 
 
    1-3     8.0%    
 
    4     11.0% if paid in kind    
 
               or    
 
          10.0% if paid in cash    
 
    5     13.0% if paid in kind    
 
               or    
 
          12.0% if paid in cash    
 
    6     13.3724%”    

          “Interest Payments. Interest on the Third Lien Term Loans (i) for
years 1 through 3, shall be capitalized as principal quarterly in arrears,
(ii) for years 4 and 5, shall either be paid in cash or capitalized as
principal, in each case quarterly in arrears, as elected by the Borrowers prior
to the commencement of the applicable quarterly period and (iii) for year 6,
shall be paid in cash at the end of the annual accrual period for such year.”
     (y) Exhibit J to the Investor Commitment Letter is hereby amended as
follows:
     (i) the reference to “$113,000,000” in Section 1 thereof with respect to
the Adjusted Net Debt Amount Target is hereby deleted and replaced with
“$111,000,000”.
     (ii) by inserting the following new Section 6 immediately after Section
5(c) thereof:
     “Section 6: Notwithstanding the foregoing, the cash payment of $5 million
to the trust for the benefit of holders of general unsecured prepetition claims
will not be taken into account in connection with any calculation under this
Exhibit J.”
     3. Additional Condition to Investor’s Obligation. As an additional
condition to any and all of Investor’s obligations under the Investment
Agreement, IBC shall enter into an amendment of the Term Loan Facility
Commitment Papers no later than December 4, 2008 to reflect the amendments to
the Investment Agreement in Section 2 hereof in form and substance reasonably
satisfactory to Investor.
     4. Interpretation. (a) References in the Investor Commitment Letter
(excluding references in Annex I thereto) to “Plan Supporters” shall be deemed
to include those additional entities other than the Prepetition Investors that
execute Annex D hereto. Annex D hereto is hereby appended to the Investor
Commitment Letter as “Annex I-A” thereto.



--------------------------------------------------------------------------------



 



13

     (b) References in the Investment Agreement to (i) Exhibit F to the Investor
Commitment Letter shall be deemed to include the ABL Facility Commitment Papers
to the extent amended to reflect the terms of this Amendment (including the
exhibits and annexes attached thereto and as further amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof) and (ii) Exhibit G to the Investor Commitment Letter shall be
deemed to include the Term Loan Facility Commitment Papers as amended in
accordance with Section 3 hereof (including the exhibits and annexes attached
thereto and as further amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof).
     5. Miscellaneous. (a) Except as amended hereby, the Investment Agreement
shall remain in full force and effect.
     (b) This Amendment may be executed in one or more counterparts, all of
which will be considered one and the same agreement, and will become effective
when one or more such counterparts have been signed by each of the parties and
delivered to the other parties. Delivery of an executed counterpart of a
signature page by facsimile or electronic transmission will be effective as
delivery of an original executed counterpart of this Amendment.
     (c) This Amendment shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within such State, without regard to the conflicts of law
principles of such State.



--------------------------------------------------------------------------------



 



14

     IN WITNESS WHEREOF, the Company and Investor have duly executed this
Amendment as of the date first written above.

                      INTERSTATE BAKERIES CORPORATION,
 
               
 
  by                     /s/ J. Randall Vance                     Name: J.
Randall Vance         Title: Senior Vice President, Chief        
Financial Officer and Treasurer
 
                    IBC INVESTORS I, LLC,
 
                    by RIPPLEWOOD PARTNERS II, L.P.,    
as its Sole Member,
 
                   
by RIPPLEWOOD PARTNERS II, GP,
   
L.P., as its General Partner,
 
                       
by RP II GP, LLC,
       
as its General Partner,
 
               
 
  by                     /s/ Christopher Minnetian                     Name:
Christopher Minnetian         Title: Managing Director and General Counsel



--------------------------------------------------------------------------------



 



Annex A
Exhibit D to the Investment Agreement —
Form of Series D Warrants and Series E Warrants
See attached.

 



--------------------------------------------------------------------------------



 



Exhibit D
THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES. THIS SECURITY MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, DISTRIBUTED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.
THE SALE, TRANSFER, ASSIGNMENT, DISTRIBUTION, PLEDGE, ENCUMBRANCE OR OTHER
DISPOSITION (EACH A “TRANSFER”) OF THIS SECURITY ARE RESTRICTED BY THE TERMS OF
THIS WARRANT. THE COMPANY WILL NOT REGISTER THE TRANSFER OF THIS SECURITY ON ITS
BOOKS UNLESS AND UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE TERMS
OF THIS WARRANT TO PURCHASE SHARES.

      Warrant No.                       Void after [•]1     

INTERSTATE BAKERIES CORPORATION
WARRANT TO PURCHASE SHARES
          This WARRANT TO PURCHASE SHARES (this “Warrant”) is issued to
[HOLDER], a [•] (“Holder”), by Interstate Bakeries Corporation, a Delaware
corporation (the “Company”).
          1. Purchase of Shares. Subject to the terms and conditions hereinafter
set forth, the Holder is entitled, upon surrender of this Warrant at the
principal office of the Company (or at such other place as the Company shall
notify the Holder hereof in writing), to purchase from the Company up to [•]2
fully paid and nonassessable
 

1   Insert date that is 90 days after the tenth anniversary of the Closing Date.
  2   Series D Warrants: 670,089.       Series E Warrants: 670,089.

 



--------------------------------------------------------------------------------



 



Shares, subject to adjustments in accordance with the terms of this Warrant (as
so adjusted, the “Warrant Shares”).
          2. Exercise Price. The exercise price for the Warrant Shares shall be
$[•]3 per Share, subject to adjustments in accordance with the terms of this
Warrant (as so adjusted, the “Exercise Price”).
          3. Exercise Period. Subject to the provisions of Section 6, this
Warrant shall be exercisable, in whole or in part, during the term commencing
upon the termination or expiration of the Creditors’ Trust Equity Participation
Plan in accordance with its terms without any payment thereunder and ending on
the expiration of this Warrant pursuant to Section 15 hereof.
          4. Definitions.
     (a) Affiliate. The term “Affiliate” is as defined in the Stockholders’
Agreement.
     (b) Creditors’ Trust Equity Participation Plan. The term “Creditors’ Trust
Equity Participation Plan” shall mean the Creditors’ Trust Equity Participation
Plan of the Company adopted as of [•].
     (c) Drag-Along Sale. The term “Drag-Along Sale” is as defined in the
Stockholders’ Agreement.
     (d) Exercise Date. The term “Exercise Date” shall mean the date on which
the Warrant is exercised pursuant to Section 0.
     (e) Exercise Event. The term “Exercise Event” is as defined in the
Creditors’ Trust Equity Participation Plan.
     (f) Fair Market Value. The term “Fair Market Value” shall mean the fair
market value per Share as determined in good faith by the Board of Directors of
the Company; provided, however, that the term “Fair Market Value” shall mean
(x) in the case of an exercise of this Warrant pursuant to Section 6 in
connection with an Exercise Event that is also a Drag-Along Sale, the
consideration per Share paid under such Drag-Along Sale (with the fair market
value of such consideration, to the extent that it is not cash, being as
determined in good faith by the Board of Directors of the Company) and (y) if
the Shares are listed on a United States national securities exchange or quoted
on a United States inter-dealer quotation system, the closing sale price of the
Shares reported by such national securities exchange or inter-dealer quotation
system on the Exercise Date.
 

3   Series D Warrants: $12.50.       Series E Warrants: $0.01.

2



--------------------------------------------------------------------------------



 



     (g) Investors. The term “Investors” is as defined in the Stockholders’
Agreement.
     (h) Investors I. The term “Investors I” is as defined in the Stockholders’
Agreement.
     (i) Measurement Date. The term “Measurement Date” is as defined in the
Creditors’ Trust Equity Participation Plan.
     (j) Original Stockholder. The term “Original Stockholder” is as defined in
the Stockholders’ Agreement.
     (k) Person. The term “Person” is as defined in the Stockholders’ Agreement.
     (l) Shares. The term “Shares” shall mean the Company’s common stock, par
value $0.01 per share.
     (m) Stockholders’ Agreement. The term “Stockholders’ Agreement” shall mean
the Stockholders’ Agreement, dated as of [•], by and among the Company, IBC
Investors I, LLC, IBC Investors II, LLC, [NAMES OF OTHER ORIGINAL STOCKHOLDERS]
and the other Stockholders of the Company party thereto from time to time, as
amended, restated, modified or supplemented in whole or in part from time to
time.
          5. Method of Exercise. (a) While this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby. Such exercise shall be
effected by:
     (i) the surrender of this Warrant by the Holder, together with a notice of
exercise in the form of Exhibit A, to the Secretary of the Company at its
principal offices;
     (ii) the simultaneous payment to the Company by the Holder of an amount
equal to the aggregate Exercise Price for the number of Shares in respect of
which this Warrant is then being exercised in immediately available funds;
provided, however, that in lieu of such payment to the Company, the Holder may
exercise this Warrant by surrendering this Warrant for a number of Shares equal
to the product of (A) the number of Shares in respect of which this Warrant is
then being exercised and (B) a fraction, the numerator of which is the excess of
the Fair Market Value per Share on the Exercise Date over the Exercise Price,
and the denominator of which is the Fair Market Value per Share on the Exercise
Date; and
     (iii) prior to the termination of the Stockholders’ Agreement in accordance
with the terms thereof, unless the Holder is already a party to the
Stockholders’ Agreement, the execution by the Holder of the Stockholders’
Agreement.

3



--------------------------------------------------------------------------------



 



     (b) Holder agrees that, prior to the exercise of this Warrant, it will
comply with the provisions of the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (the “HSR Act”), as in effect from time to time. Each of
Holder and the Company will furnish to the other such necessary information and
reasonable assistance as the other may request in connection with its
preparation of any filing or submission that is necessary under the HSR Act.
          6. Exercise Under Certain Events. In the event that the Creditors’
Trust Equity Participation Plan is expected to terminate in accordance with its
terms without any payment thereunder due to a forthcoming Exercise Event
involving the sale by Investors of 100% of the Common Stock held by Investors or
a merger, consolidation, or similar transaction involving the Company, this
Warrant, without any further action on the part of the Holder or the Company,
shall automatically be fully exercised in whole immediately prior to the
consummation of such Exercise Event (the “Mandatory Exercise Date”) in exchange
for a number of Shares equal to the product of (A) the Warrant Shares and (B) a
fraction, the numerator of which is the excess of the Fair Market Value per
Share on the Mandatory Exercise Date over the Exercise Price, and the
denominator of which is the Fair Market Value per Share on the Mandatory
Exercise Date; provided, however, that if the Fair Market Value per Share on the
Mandatory Exercise Date is less than the Exercise Price, this Warrant shall
automatically be cancelled on such Mandatory Exercise Date without any payment
or future rights to the Holder.
          7. Certificates for Shares; New Warrant. Upon the exercise of the
purchase rights evidenced by this Warrant, one or more certificates for the
number of Shares so purchased shall be issued as soon as practicable thereafter,
and in any event within thirty days of the receipt by the Company of the notice
of exercise. If this Warrant is exercised in part, then the Company shall issue
to the Holder a new warrant with identical terms to this Warrant, but with the
amount of Shares subject to such new warrant being reduced by the number of
Shares theretofore issued pursuant to all exercises of the purchase rights
evidenced by this Warrant or any replacement thereof.
          8. Issuance of Shares. The Company covenants that the Warrant Shares,
when issued pursuant to the exercise of this Warrant, will be duly authorized,
validly issued, fully paid and nonassessable and free from preemptive or similar
rights.
          9. Adjustment of Exercise Price and Number of Shares. The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
     (a) Subdivisions, Combinations and Other Issuances. If the Company shall at
any time prior to the expiration of this Warrant subdivide the Shares, by
split-up or otherwise, or combine the Shares, or issue additional Shares as a
dividend, the number of Warrant Shares shall forthwith be proportionately
increased in the case of a subdivision or stock dividend, or proportionately
decreased in the case of a combination. Any adjustment under this Section 90
shall become effective at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the

4



--------------------------------------------------------------------------------



 



event that no record date is fixed, upon the making of such dividend. If the
number of Warrant Shares is adjusted as provided for in this Section 9(a), the
Exercise Price shall be adjusted by multiplying the Exercise Price immediately
prior to such adjustment by a fraction, the numerator of which shall be the
number of Warrant Shares immediately prior to such adjustment, and the
denominator of which shall be the number of Warrant Shares immediately after
such adjustment.
     (b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, merger, consolidation, capital reorganization, or change in
the capital stock of the Company (other than as a result of a subdivision,
combination or stock dividend provided for in Section 90 above) that is not an
Exercise Event, then the Company shall make appropriate provision so that the
Holder shall have the right at any time thereafter and prior to the expiration
of this Warrant to purchase, at a total price equal to that payable upon the
exercise of this Warrant in whole for all Warrant Shares, the kind and amount of
shares of stock and other securities and property receivable in connection with
such reclassification, merger, consolidation, reorganization or change by a
holder of the same number of Shares as the number of Warrant Shares immediately
prior to such reclassification, reorganization, or change. In any such case the
Board of Directors of the Company shall determine in good faith other
appropriate provisions with respect to the rights and interests of the Holder so
that the provisions hereof shall thereafter be applicable with respect to any
securities and property deliverable upon exercise hereof.
     (c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant and, if applicable, the adjusted Exercise Price.
     (d) Par Value of Shares. In no event shall the Exercise Price be adjusted
below the par value of the Shares.
          10. No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional Shares, or scrip representing fractional
Shares, the Company shall make a cash payment therefor on the basis of the Fair
Market Value per Share then in effect.
          11. Transferability. Prior to the termination of the Stockholders’
Agreement in accordance with the terms thereof, the Holder may not transfer this
Warrant or any rights hereunder except either:
     (a) with the prior written consent of Investors I in its sole discretion;

5



--------------------------------------------------------------------------------



 



     (b) to an Affiliate of the Holder with the prior written consent of
Investors I (such consent not to be unreasonably withheld); or
     (c) to an Original Stockholder without the consent of Investors I;
provided, however, that in the case of a transfer pursuant to Section 11(b) or
(c), (x) the Company has received prior written notice of the terms of such
transfer and (y) the transferor and transferee to such transfer have provided
the Company with absolute written assurance that the terms of such transfer
would remain strictly confidential among such transferor, transferee and the
Company (subject only to disclosure required by applicable law).
          12. Successors and Assigns. This Warrant shall be binding upon and
inure to the benefit of the Holder and its permitted assigns, and shall be
binding upon any entity succeeding to the Company by consolidation, merger or
acquisition of all or substantially all of the Company’s assets. This Warrant
and all rights hereunder are transferable by the Holder only pursuant to
Section 11.
          13. Rights of Stockholders. The Holder shall not be entitled, as a
Warrant holder, to vote or receive dividends or be deemed the holder of the
Shares or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised and the Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein. Notwithstanding the foregoing, the Holder shall
be entitled to the preemptive rights set forth in Section 14 hereof.
          14. Preemptive Rights. If the Company makes an offer to issue shares
of New Stock (as defined in the Stockholders’ Agreement) to holders of its
Shares pursuant to Section 6 of the Stockholders’ Agreement, the Company shall
offer to each Holder its pro rata share of the New Stock to be issued (based on
its pro rata ownership assuming that (a) the Shares into which the New
Convertible Debt (as defined in the Stockholders’ Agreement) could be converted,
and (b) the Shares into which the Warrants could be exercisable, were
outstanding prior to the issuance of such New Stock), which offer shall be made
by written notice from the Company to the Holders. Within 10 Business Days after
its receipt of such notice, each Holder shall notify the Company of the number
of shares of New Stock the Holder requests to purchase, subject to a maximum of
such Holder’s pro rata share of such New Stock as described in the immediately
preceding sentence (it being understood and agreed that the Company may make
provision for Holders (on a pro rata basis) to request to purchase more than
their respective pro rata shares of such New Stock, to the extent other Holders,
holders of Shares or holders of New Convertible Debt decline to purchase such
New Stock). Any

6



--------------------------------------------------------------------------------



 



request by a Holder pursuant to the immediately preceding sentence shall be a
final and binding commitment by such Holder to purchase the shares of New Stock
so requested.
          15. Expiration of Warrant. This Warrant shall expire and shall no
longer be exercisable on the earlier of (i) the first Measurement Date on which
any amounts become payable by the Company with respect to the stock appreciation
rights outstanding under the Creditors’ Trust Equity Participation Plan or
(ii) subject to the provisions of Section 6, ninety (90) days after the
termination or expiration of the Creditors’ Trust Equity Participation Plan in
accordance with its terms.
          16. Notices. All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or electronic mail or sent, postage prepaid, by registered,
certified or express mail or overnight courier service and shall be deemed given
when received, at the following addresses (or at such other address for a party
as shall be specified by like notice):

          (i)
if to the Holder, to:
   
[     ]
   
Attention: [     ]
Facsimile: [     ]
Electronic Mail: [     ]
            with a copy to:        
[     ]
   
Attention: [     ]
Facsimile: [     ]
Electronic Mail: [     ]
            (ii)
if to the Company, to:
   
12 East Armour Boulevard
Kansas City, MO 64111
   
Attention: Kent Magill, Esq.
Facsimile: (816) 502-4138
Electronic Mail: magill_kent@insterstatebrands.com
            with a copy to:        
Ripplewood Holdings L.L.C.
One Rockefeller Plaza, 32nd Floor
New York, New York 10020

7



--------------------------------------------------------------------------------



 



 
Attention: Christopher Minnetian, General Counsel
Facsimile: (212) 218-2769
Electronic Mail: cminnetian@ripplewood.com
             and to:        
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019
   
Attention: Peter S. Wilson, Esq.
Facsimile: (212) 474-3700
Electronic Mail: pwilson@cravath.com

          17. Governing Law; Consent to Jurisdiction. This Warrant shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to the conflicts of law principles of such State. Each
party hereto (i) consents to submit itself to the exclusive jurisdiction and
venue of any state court or any Federal court located in the City of New York,
Borough of Manhattan, in the event any dispute arises out of this Warrant,
(ii) agrees that it will not attempt to deny or defeat such exclusive
jurisdiction by motion or other request for leave from any such court and
(iii) agrees that it will not bring any action relating to this Warrant in any
court other than in any state court or any Federal court sitting in the City of
New York, Borough of Manhattan.
          18. Counterparts. This Warrant may be executed in one or more original
or facsimile or electronically transmitted counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
          19. Severability. If any term or other provision of this Warrant is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Warrant so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
          20. Section Titles. The section titles contained in this Warrant are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Warrant.

8



--------------------------------------------------------------------------------



 



[Signature page to follow]

9



--------------------------------------------------------------------------------



 



Issued this [•] day of [•], 200[•]4.

                      [HOLDER],        
 
               
 
      by:        
 
         
 
Name:    
 
          Title:    
 
                    INTERSTATE BAKERIES
CORPORATION,    
 
               
 
      by        
 
               
 
          Name:    
 
          Title:    

 

4   Insert the Closing Date (or a later date for any new warrant to be issued
upon partial exercise).

10



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE OF EXERCISE

TO:   INTERSTATE BAKERIES CORPORATION

Attention: Secretary

Dated:                     
1. The undersigned hereby elects to purchase                      Shares
pursuant to the terms of the attached Warrant.
2. (Please check one):
                          The undersigned hereby elects to exercise the attached
Warrant by payment of immediately available funds, and herewith tenders payment
for such Shares to the order of Interstate Bakeries Corporation in the amount of
$                     in accordance with the terms of the attached Warrant.
                          The undersigned hereby elects to exercise the attached
Warrant by cashless exercise, and hereby elects to receive a number of Shares
pursuant to such cashless exercise as calculated in accordance with the terms of
the attached Warrant.
3. Please issue a certificate or certificates representing said Shares in the
name of the undersigned and to the address as specified below:
 
(Name)


 

 

 
(Address)
4. If the said number of Shares is less than all of the Shares purchasable
pursuant to the attached Warrant, the undersigned requests that a new Warrant
representing the remaining balance of the unpurchased Shares with identical
terms to the attached Warrant be issued and that such new Warrant be registered
in the name of undersigned and to the address as specified below:

 



--------------------------------------------------------------------------------



 



 
(Name)


 

 

 
(Address)
5. The undersigned acknowledges that the Shares have not been registered under
the Securities Act or the securities laws of any state of the United States, and
that, prior to the termination of the Stockholders’ Agreement in accordance with
the terms thereof, any transfer of the Shares is subject to the terms of the
Stockholders’ Agreement. Prior to the termination of the Stockholders’ Agreement
in accordance with the terms thereof, unless the undersigned is already a party
to the Stockholders’ Agreement, the undersigned hereby attaches a copy of the
Stockholders’ Agreement, duly executed by the undersigned.
6. The undersigned hereby represents and warrants that the undersigned has
complied with the provisions of the HSR Act prior to the exercise of this
Warrant.
 
(Signature)


 
(Name)

 
(Title)

2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TRANSFER
(To be signed only upon transfer of Warrant)
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                             the right
represented by the attached Warrant to purchase shares of common stock of
Interstate Bakeries Corporation, a Delaware corporation, to which the attached
Warrant relates, and appoints                      attorney to transfer such
right on the books of                     , with full power of substitution in
the premises.
Dated:                     
                                                            
(Signature must conform in all respects to name of Holder as specified in the
Warrant)

         
Address:
       
  
 
 

 

 

     

Signed in the presence of:
                                                                         

 



--------------------------------------------------------------------------------



 



Annex B
Summary of Terms of LTIP
See attached.

 



--------------------------------------------------------------------------------



 



SUMMARY OF TERMS OF THE
INTERSTATE BAKERIES CORPORATION
2008 LONG-TERM INCENTIVE COMPENSATION PLAN
The purpose of the Interstate Bakeries Corporation 2008 Long-Term Incentive
Compensation Plan (the “2008 Plan”) is to promote the interests of Interstate
Bakeries Corporation (the “Company”) and its stockholders by (i) attracting,
incentivizing and retaining exceptional directors, officers, employees and
consultants (including prospective directors, officers, employees and
consultants) and (ii) enabling such individuals to participate in the Company’s
long-term growth and financial success.
Types of Awards. The 2008 Plan will provide for the grant of options intended to
qualify as incentive stock options (“ISOs”) under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), nonqualified stock options
(“NSOs”), stock appreciation rights (“SARs”) that are settled in cash, stock or
a combination of both, restricted stock awards, restricted stock units (“RSUs”),
other equity-based and equity-related awards, and cash-based awards.
Shares Available For Awards. Subject to adjustment for changes in
capitalization, the aggregate number of shares of the Company’s common stock
that will be delivered pursuant to awards granted under the 2008 Plan will be
5,574,232, of which the maximum number of shares that may be delivered pursuant
to ISOs granted under the 2008 Plan will be 5,000,000. If, after the effective
date of the 2008 Plan, any award granted under the 2008 Plan is forfeited, or
otherwise expires, terminates or is canceled without the delivery of shares,
then the shares covered by such forfeited, expired, terminated or canceled award
will again become available to be delivered pursuant to other awards under the
2008 Plan. If shares issued upon exercise, vesting or settlement of an award, or
shares otherwise owned by a participant (which are not subject to any pledge or
other security interest) are surrendered or tendered to the Company in payment
of the exercise price of an award or any taxes required to be withheld in
respect of an award, in each case, in accordance with the terms and conditions
of the 2008 Plan and any applicable award agreement, such surrendered or
tendered shares will again become available to be delivered pursuant to awards
granted under the 2008 Plan, provided that in no event may such shares increase
the number of shares that may be delivered pursuant to ISOs granted under the
2008 Plan.
Plan Administration. The 2008 Plan will be administered by a committee
designated by the Board or, in the absence of such designation, the Board (such
committee or the Board, as the case may be, the “Committee”). Subject to the
terms of the 2008 Plan, the applicable award agreement and applicable law, the
Committee will have sole authority to administer the 2008 Plan, including, but
not limited to, the authority to (1) designate plan participants, (2) determine
the type or types of awards to be granted to a participant, (3) determine the
number of shares of common stock to be covered by awards, (4) determine the
terms and conditions of awards, (5) determine the vesting schedules of awards
and, if certain performance criteria were required to be attained in order for
an award to vest or be settled or paid, establish such performance criteria and
certify

 



--------------------------------------------------------------------------------



 



whether, and to what extent, such performance criteria have been attained,
(6) interpret, administer, reconcile any inconsistency in, correct any default
in and/or supply any omission in, the 2008 Plan, (7) establish, amend, suspend
or waive such rules and regulations and appoint such agents as it deems
appropriate for the proper administration of the 2008 Plan, (8) accelerate the
vesting or exercisability of, payment for or lapse of restrictions on, awards,
and (9) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the 2008 Plan.
Adjustments Upon Changes in Capitalization; Public Offering. If the Company
subdivides the shares of the Company’s common stock, by split-up or otherwise,
combines the shares of the Company’s common stock, or issues additional shares
of the Company’s common stock as a dividend, the Committee will make adjustments
and other substitutions to awards granted under the 2008 Plan in order to
preserve the value of such awards and in the manner determined by the Committee.
In the event of any reclassification, reorganization, merger, consolidation, or
change in the Company’s common stock, the Committee will be permitted to make
such adjustments and other substitutions to the 2008 Plan and awards granted
under the 2008 Plan as it deems appropriate. In the event of a public offering
of the Company’s common stock, the Company will register shares underlying the
2008 Plan with the Securities and Exchange Commission.
Substitute Awards. The Committee will be permitted to grant awards in assumption
of, or in substitution for, outstanding awards previously granted by the Company
or any of the Company’s affiliates or a company that the Company acquired or
with which the Company combined. Any shares issued by the Company through the
assumption of or substitution for outstanding awards granted by a company that
the Company acquired will not reduce the aggregate number of shares of the
Company’s common stock available for awards under the 2008 Plan, except that
awards issued in substitution for ISOs will reduce the number of shares of the
Company’s common stock available for ISOs under the 2008 Plan.
Source of Shares. Any shares of common stock issued under the 2008 Plan will
consist, in whole or in part, of authorized and unissued shares or of treasury
shares.
Eligible Participants. Any director, officer, employee or consultant (including
any prospective director, officer, employee or consultant) of the Company or the
Company’s affiliates will be eligible to participate in the 2008 Plan.
Stock Options. The Committee will be permitted to grant both ISOs and NSOs under
the 2008 Plan. Except as otherwise established by the Committee at the time an
option is granted and set forth in the applicable award agreement, the exercise
price for options will not be less than the fair market value (as defined in the
2008 Plan) of a share of the Company’s common stock on the grant date. All
options granted under the 2008 Plan will be NSOs unless the applicable award
agreement expressly states that the option is intended to be an ISO. No ISO may
be granted under the 2008 Plan unless the 2008 Plan

2



--------------------------------------------------------------------------------



 



is approved by the Company’s stockholders within 12 months before or after the
2008 Plan is adopted by the Board.
Except as otherwise provided in an applicable award agreement, the exercise
price will be permitted to be paid with cash (or its equivalent) or, in the sole
discretion of the Committee, with previously acquired shares of the Company’s
common stock or through delivery of irrevocable instructions to a broker to sell
the Company’s common stock otherwise deliverable upon the exercise of the option
(provided that there is a public market for the Company’s common stock at such
time), or, in the sole discretion of the Committee, a combination of any of the
foregoing, provided that the combined value of all cash and cash equivalents and
the fair market value of any such shares so tendered to the Company as of the
date of such tender is at least equal to such aggregate exercise price and any
taxes relating to an option required to be withheld by the Company.
Stock Appreciation Rights. The Committee will be permitted to grant SARs under
the 2008 Plan. SARs will be permitted to be granted in tandem with another
award, in addition to another award or freestanding and unrelated to another
award. Except as otherwise established by the Committee and set forth in the
applicable award agreement, the exercise price for SARs will not be less than
the fair market value (as defined in the 2008 Plan) of the Company’s common
stock on the grant date. Upon exercise of a SAR, the holder will receive cash,
shares of the Company’s common stock, other securities, other awards, other
property or a combination of any of the foregoing, as determined by the
Committee, equal in value to the excess, if any, of the fair market value of a
share of the Company’s common stock on the date of exercise of the SAR over the
exercise price of the SAR. Subject to the provisions of the 2008 Plan and the
applicable award agreement, the Committee will determine, at or after the grant
of a SAR, the vesting criteria, term, methods of exercise, methods and form of
settlement and any other terms and conditions of any SAR.
Restricted Stock and Restricted Stock Units. Subject to the provisions of the
2008 Plan, the Committee will be permitted to grant shares of restricted stock
and RSUs. Restricted stock and RSUs will not be permitted to be sold, assigned,
transferred, pledged or otherwise encumbered except as provided in the 2008 Plan
or the applicable award agreement, except that the Committee may determine that
restricted stock and RSUs will be permitted to be transferred by the
participant.
An RSU will be granted with respect to one share of common stock or have a value
equal to the fair market value of one such share. Upon the lapse of restrictions
applicable to an RSU, the RSU will be paid either in cash, shares of the
Company’s common stock, other securities, other awards or other property, as
determined by the Committee, or in accordance with the applicable award
agreement. In connection with each grant of restricted stock, except as provided
in the applicable award agreement, the holder will not be entitled to the rights
of a stockholder (including the right to vote and receive dividends) in respect
of such restricted stock. The Committee will be permitted to, on such terms and
conditions as it may determine, provide a participant who holds RSUs

3



--------------------------------------------------------------------------------



 



with dividend equivalents, payable in either cash, shares of the Company’s
common stock, other securities, other awards or other property.
Other Stock-Based Awards. Subject to the provisions of the 2008 Plan, the
Committee will be permitted to grant to participants other equity-based or
equity-related compensation awards, including vested stock. The Committee will
be permitted to determine the amounts and terms and conditions of any such
awards.
Cash-Based Awards. Subject to the provisions of the 2008 Plan, the Committee
will be permitted to grant to participants awards that are unrelated to the
Company’s common stock. The Committee will be permitted to determine the amounts
and terms and conditions of any such awards.
Stockholders’ Agreement. As a condition to receiving shares of the Company’s
common stock pursuant to an award under the 2008 Plan, participants must agree
to be bound by the terms of the Stockholders’ Agreement (so long as the
Stockholders’ Agreement is in effect).
Amendment and Termination of the 2008 Plan. Subject to any applicable law or
government regulation, the 2008 Plan will be permitted to be amended, modified
or terminated by the Board without the approval of stockholders, except that
stockholder approval will be required for any amendment that will (i) increase
the maximum number of shares of the Company’s common stock available for awards
under the 2008 Plan or increase the maximum number of shares of Company common
stock that could be delivered pursuant to ISOs granted under the 2008 Plan or
(ii) change the class of employees or other individuals eligible to participate
in the 2008 Plan. No modification, amendment or termination of the 2008 Plan
may, without the consent of the affected participant, materially and adversely
affect his or her rights under any award, unless otherwise provided in the
applicable award agreement.
The Committee will be permitted to waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate any award
previously granted, prospectively or retroactively. However, unless otherwise
provided by the Committee in the applicable award agreement or in the 2008 Plan,
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that will materially and adversely impair the rights of any
participant to any award previously granted will not to that extent be effective
without the consent of the affected participant.
Except as otherwise provided in an applicable award agreement, the Committee
will be authorized to make adjustments to the terms and conditions of awards in
the event of any unusual or nonrecurring corporate event affecting either the
Company, any of the Company’s affiliates, the Company’s financial statements or
the financial statements of any of the Company’s affiliates, or of changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange, accounting principles or law whenever the
Committee, in its discretion, determines that those adjustments are appropriate
or desirable, including providing for the substitution or

4



--------------------------------------------------------------------------------



 



assumption of awards, accelerating the exercisability of, lapse of restrictions
on, or termination of, awards or providing for a period of time for exercise
prior to the occurrence of such event and, in its discretion, the Committee will
be permitted to provide for a cash payment to the holder of an award in
consideration for the cancellation of such award.
Tax. The 2008 Plan will be administered and operated in full compliance of the
Code, including but not limited to Sections 83, 409A, and 422.

5



--------------------------------------------------------------------------------



 



Annex C
Summary of Terms of Agreement
with Unsecured Creditors’ Committee
See attached.

 



--------------------------------------------------------------------------------



 



IN THE UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MISSOURI
KANSAS CITY DIVISION

                       
 
           
 
  In re:       Chapter 11
 
           
 
  INTERSTATE BAKERIES       Case No. 04-45814 (JWV)
 
    CORPORATION, et al.,        
 
          Jointly Administered
 
  Debtors.                    

ORDER PURSUANT TO 11 U.S.C. §§ 363(b) AND FED. R. BANK. P. 9019
APPROVING COMPROMISE OF CONTROVERSIES AND DISPUTES AMONG
VARIOUS PARTIES INCLUDING THE DEBTORS, THE PRE-PETITION
LENDERS AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
(Related to Docket No. [•])
     This matter having come before the Court on the motion (the “Motion”)5 of
Interstate Bakeries Corporation and eight6 of its subsidiaries and affiliates,
debtors and debtors-in-possession in the above-captioned cases (collectively,
“Interstate Bakeries,” the “Company,” or the “Debtors”), for an order, pursuant
to 11 U.S.C. §§ 363(b) and Rule 9019 of the Federal Rules of Bankruptcy
Procedure (a) approving the Compromise of Controversies by and among the
Compromising Parties and (b) authorizing the Debtors to take such actions as are
reasonably necessary to fulfill the terms of the Compromise of Controversies.
The Court, having determined that (i) it has jurisdiction
 

1   Unless otherwise defined, capitalized terms used herein shall have the
meanings ascribed to them in the Motion and the Plan.   2   The following
subsidiaries’ and affiliates’ chapter 11 cases are jointly administered with
Interstate Bakeries’ chapter 11 case: Armour and Main Redevelopment Corporation;
Baker’s Inn Quality Baked Goods, LLC; IBC Sales Corporation; IBC Services, LLC;
IBC Trucking, LLC; Interstate Brands Corporation; New England Bakery
Distributors, L.L.C.; and Mrs. Cubbison’s Foods, Inc.

1



--------------------------------------------------------------------------------



 



over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334;
(ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the
relief requested in the Motion is in the best interests of the Debtors, their
estates and their creditors and the Debtors’ decision to enter into the
Compromise of Controversies is reasonable and appropriate under the
circumstances; (iv) proper and adequate notice of the Motion and the hearing
thereon having been given and that no other or further notice is necessary; and
(v) upon the record herein and after due deliberation thereon; and the
Creditors’ Committee having supported confirmation of the Plan; and good cause
having been shown that the Court should grant the relief as set forth herein;
     IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
     1. The Motion is GRANTED and the Compromise of Controversies as set forth
herein is hereby approved.
     2. Establishment of the Creditors’ Trust. On the Effective Date, the
Creditors’ Trust will be established for the benefit of holders of Allowed
General Unsecured Claims, including the holders of Old Convertible Note Claims.
The Trust Agreement that shall govern the terms of the Creditors’ Trust shall be
in a form reasonably acceptable to the Creditors’ Committee, Equity Investors,
Pre-Petition Investors, and Reorganized Debtors and shall provide, among other
things, that (w) beneficial interests in the Creditors’ Trust shall be
non-transferable, except by death or operation of law, and will not be evidenced
by certificates, (x) the purposes of the Creditors’ Trust will be limited to the
rights and powers set forth in the Trust Agreement and the duration of the
Creditors’ Trust will be limited to an initial term of five years, subject to
further extension as the circumstances may warrant solely for the purposes of

2



--------------------------------------------------------------------------------



 



the administration of claim objections, the realization of the TSARs (defined
below) and the pursuit of Trust Claims, (y) the Creditors’ Trust will be
responsible for making distributions to Trust Beneficiaries of the Creditors’
Trust and shall bear the responsibility for any fees, costs, expenses or other
liabilities related thereto, and (z) distributions to Trust Beneficiaries from
the Creditors’ Trust shall be on a pro rata basis without regard to multiple
obligors; provided, however, that any Pre-Petition Lender that holds an allowed
General Unsecured Claim on account of claims arising under the Pre-Petition
Credit Agreement shall not be a Trust Beneficiary and shall not share in any
distributions made by the Trustee pursuant to the Creditors’ Trust.
     3. Documents Implementing Intercreditor Settlement. All documents
implementing the terms of the Intercreditor Settlement, including the TSARs,
shall be in form and substance reasonably satisfactory to Equity Investors, the
Creditors’ Committee and the Prepetition Investors.
     4. Administration of Claims: The Reorganized Debtors will have sole and
absolute discretion in administering, disputing, objecting to, compromising or
otherwise resolving all Claims against the Debtors (the “Claims
Administration”); provided, however, that before the Reorganized Debtors agree
to allow a General Unsecured Claim in an amount greater than $1,000,000, the
Reorganized Debtors shall give at least three (3) Business Days notice (the
“Settlement Notice”) to the Creditors’ Trust of their intended agreement and the
basis for the proposed resolution. If the Creditors’ Trust does not elect to
assume responsibility for the Claims Administration of such claim within three
(3) Business Days after the Reorganized Debtors deliver the Settlement Notice,
the General Unsecured Claim shall be disposed of in the manner

3



--------------------------------------------------------------------------------



 



proposed by the Reorganized Debtors. In the event the Creditors’ Trust elects to
assume responsibility for the Claims Administration of a particular General
Unsecured Claim within three (3) Business Days of receiving the Settlement
Notice, (a) the Creditors’ Trust shall assume and pay from the Trust Assets any
fees, costs, expenses or other liabilities incurred by the Creditors’ Trust in
connection with its Claims Administration of such General Unsecured Claim and
(b) the Reorganized Debtors shall provide reasonable cooperation and assistance
to the Trustee and its representatives with respect to the Claims Administration
process relating to such claim.
     5. Cooperation Agreement. The Reorganized Debtors shall have no
responsibility to cooperate hereunder unless the Trustee shall have negotiated
in good faith the terms of and executed by the Effective Date, an agreement (the
“Cooperation Agreement”) for the Creditors’ Trust to compensate the Reorganized
Debtors for (i) their reasonable costs and expenses (excluding attorneys’ fees)
associated with the Reorganized Debtors’ resources used to assist the Creditors’
Trust with respect to Claims Administration of any General Unsecured Claims that
the Creditors’ Trust elects to assume responsibility for, and (ii) the
Reorganized Debtors’ reasonable costs and expenses (including attorney’s fees)
associated with the Reorganized Debtors’ resources used to assist the Creditors’
Trust in the prosecution of the Trust Claims (defined below). In the event that
the Reorganized Debtors and the Trustee cannot agree upon the terms of the
Cooperation Agreement, the Court shall resolve such dispute.
     6. Allowance of Old Convertible Note Claim. The Allowed General Unsecured
Claim for the Old Convertible Notes Claim shall be $100,649,000 (i.e., principal
and interest on the Old Convertible Notes as of the Petition Date).

4



--------------------------------------------------------------------------------



 



     7. Transfer to the Creditors’ Trust. On the Effective Date, the Creditors’
Trust shall be established and the Trust Assets described below shall be
transferred to the Creditors’ Trust for, and on behalf of, the Trust
Beneficiaries:
     (a) a cash payment in the amount of $5,000,000;
        (b) documents evidencing cash-settled stock appreciation rights
(“TSARs”) (i) with respect to three percent (3%) of the fully diluted equity
interests of the Reorganized Company as of the Effective Date, (ii) which shall
have a strike price equal to $15 per share, and (iii) which shall otherwise have
the same terms as the stock appreciation rights to be received by the
representatives of certain of the Debtors’ unionized work force; and
        (c) (i) those avoidance claims or causes of action described on
Exhibit A-2 to the Plan (collectively, the “Trust Avoidance Claims”) and
(ii) claims or causes of action arising out of, or related directly or
indirectly to, a person’s relationship to the Debtors as a director of certain
of the Debtors (and/or their predecessors) and/or their employment as an officer
of the Debtors to the extent such claims or causes of action have not been
previously released or as to which applicable statutes of limitations have not
yet expired (collectively, “D&O Claims” and, together with the Trust Avoidance
Claims, the “Trust Claims”); provided, however, D&O Claims shall not include
claims as to which any present or former director, officer or managing member of
any Debtor would have a right of indemnification against the Reorganized Debtors
unless (x) such D&O Claims are 100% covered by directors and officers’ liability
insurance (“D&O Insurance”) or (y) the applicable indemnitees are otherwise
prohibited from prosecuting such indemnification rights against the Reorganized
Debtors; provided, further, that in connection with the transfer of D&O Claims
as contemplated hereby, the Creditors’ Trust must agree, in a notice to be
delivered to the Reorganized Company on the Effective Date, that the Creditors’
Trust will seek satisfaction of any judgment received by it with respect to D&O
Claims solely from available D&O Insurance and shall not seek satisfaction of
any such judgment from the assets of any defendant.
     8. Structure of the TSARs: The TSARs will contain such terms and/or
otherwise be structured in such a manner so as to assure that neither the
Company nor the Creditors’ Trust will be required to comply with SEC reporting
requirements subsequent to the Effective Date.
     9. Payment of Old Convertible Notes Indenture Trustee Fee Claim: On the
Effective Date, the Debtors or the Reorganized Debtors shall pay the Old
Convertible

5



--------------------------------------------------------------------------------



 



Note Indenture Trustee Fee Claim in cash; provided, however, that no later than
five (5) days prior to the Confirmation Hearing, the Old Convertible Note
Indenture Trustee shall have provided to the Debtors, Equity Investors and the
Prepetition Investors copies of invoices evidencing the fees and expenses
incurred by the Old Convertible Note Indenture Trustee during the Chapter 11
Cases through the Effective Date; provided, further, that the Bankruptcy Court
shall retain jurisdiction over any disputes regarding the reasonableness of the
Allowed Old Convertible Note Indenture Trustee Fee Claim. Upon payment of the
Old Convertible Note Indenture Trustee Fee Claim, the Old Convertible Note
Indenture Trustee shall forever release, waive and discharge its “charging” lien
with respect to any distribution that may be made to any holder of Old
Convertible Notes pursuant to the Creditors’ Trust.
     10. Release of Claims: On the Effective Date, pursuant to this Agreement
and the Plan, and upon the transfer of the Trust Assets to the Creditors’ Trust,
the Lien Avoidance Action shall be dismissed with prejudice and any and all
claims of the Debtors (and those claiming derivatively through the Debtors)
against the Pre-Petition Lenders including, but not limited to, (a) claims
against the Pre-Petition Lenders asserted or that could have been asserted by
the Debtors in the Lien Avoidance Action, (b) the Preserved Claims,
(c) challenges with respect to the extent, amount, validity and priority of the
Pre-Petition Lenders’ liens and security interests and (d) claims that the
adequate protection payments made to the Pre-Petition Lenders during the
Bankruptcy Cases should be recharacterized as principal payments and applied to
reduce the Prepetition Lenders’ secured claims, shall be fully and forever
released. The transfer of Trust Assets to be made to the Creditors’ Trust and
the payment of the Old Convertible Note Indenture

6



--------------------------------------------------------------------------------



 



Trustee Fee Claim shall also be in full and complete release and satisfaction of
any and all claims that could be prosecuted by any party in interest in the
Bankruptcy Cases including the Debtors, the Creditors’ Committee, its members
and the Prepetition Lenders with respect to substantive consolidation of the
Debtors’ estates. All distributions to the Old Convertible Notes Indenture
Trustee or to the holders of Old Convertible Notes Claims pursuant to this
Agreement, including distributions from the Creditors’ Trust, shall be free and
clear of any contractual rights of subordination set forth in the Old
Convertible Notes Indenture.
     11. Other Matters.
        (a) Prior to the Effective Date, the Debtors will use their reasonable
best efforts to provide to the Creditors’ Committee the information necessary
(including payment history, correspondence, files, bank statements, proof of
payment, invoices and delivery documents relating to any new value defense, and
related documents) for the Creditors’ Trust to prosecute the Trust Avoidance
Claims.
        (b) Prior to the Effective Date, the Creditors’ Committee may give
notice to the Pre-Petition Investors of those holders of General Unsecured
Claims who may be interested in participating in the New Term Loan (“Creditor
Participants”), provided, however, the Creditors Committee shall be under no
obligation to actively solicit or recommend any Creditor Participants. The
Debtors, the Pre-Petition Investors and the Creditors’ Committee shall agree to
a process whereby qualified parties will be notified of the opportunity to
participate in the New Term Loan. The Pre-Petition Investors shall offer the
Creditor Participants the right to participate in the New Term Loan in an amount
collectively not to exceed ten (10%) percent of the aggregate principal amount
thereof provided that such participation by a Creditor Participant shall not
require the Reorganized Debtors to register any securities with the United
States Securities and Exchange Commission and subject in all respects to Equity
Investors’ right to approve lenders participating in the New Term Loan.
     12. Conditions Precedent to Compromise of Controversies. The Compromise of
Controversies as set forth in this Order shall be effective upon confirmation of
the Plan and occurrence of the Effective Date.

7



--------------------------------------------------------------------------------



 



     13. No Admission. The Compromise of Controversies set forth in this Order
is the result of a compromise and accord and nothing contained herein shall be
construed as an admission of liability or wrongdoing on the part of any party or
their respective affiliates, shareholders, directors, trustees, officers,
agents, representatives, employees, members, successors or assigns.
     14. Reporting Requirements: The Trustee shall provide, either by mail or
through access to a website, annual status reports to the Trust Beneficiaries.
Each annual status report shall contain a comprehensive summary of all activity
by the reporting party during the previous year, a summary of the professional
fees sought and obtained in the prior year and a summary of cash receipts and
disbursements of the Trustee, a summary of cash receipts and disbursements of
the Creditors’ Trust, a summary of the distributions made to the Trust
Beneficiaries and such other information as the Trustee deems appropriate for
inclusion or as reasonably requested by the parties to whom such reports are to
be submitted.
     15. The Debtors are hereby authorized to take such actions as are
reasonably necessary to fulfill the terms of the Compromise of Controversies as
set forth in this Order.
     16. This Court shall retain jurisdiction over all matters arising from or
related to the implementation of this Order.

Dated:   Kansas City, Missouri
December ___, 2008

           
                                                                           
UNITED STATES BANKRUPTCY JUDGE
                       

8



--------------------------------------------------------------------------------



 



Annex D
Annex I-A to the Investor Commitment Letter
See attached.

 



--------------------------------------------------------------------------------



 



Annex I-A
     Reference is made to the Commitment Letter, dated September 12, 2008,
between Investors and IBC (including the exhibits and annexes attached thereto
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof, the “Commitment Letter”; capitalized terms
used but undefined herein shall have the meanings set forth in the Commitment
Letter), to which this Annex I-A is attached. Each signatory below or to a
counterpart hereof, on behalf of itself and its affiliates and managed funds
(each, a “Plan Supporter”) represents that the principal amount of funded
Prepetition Debt7 and the aggregate amount of unsecured or other claims asserted
against the Debtors (“Other Claims”) held by each Plan Supporter are set forth
below as reflected on each Plan Supporter’s books and records as of the date set
forth below. Each Plan Supporter hereby agrees that, in its capacity as a lender
party to the Prepetition Credit Agreement and in its capacity as a creditor
holding Other Claims, it (a) shall support the Plan and the Disclosure
Statement, (b) shall not support any other plan of reorganization or liquidation
or any other proposal that is inconsistent with the Plan and (c) shall not sell,
assign, transfer, syndicate, participate or otherwise dispose of its holdings of
Prepetition Debt or Other Claims (except to another Plan Supporter or any
transferee that becomes a Plan Supporter in connection with such transaction),
in each case so long as:
     (i) the Commitment Letter is in full force and effect, and the Investment
Agreement (as amended, supplemented or otherwise modified from time to time) is
in full force and effect;
     (ii) the Plan, the Disclosure Statement and all material instruments and
agreements implementing the transactions contemplated by the Plan reflect the
terms and conditions outlined in the Plan Term Sheet, do not contain any terms
that are inconsistent with those outlined in the Plan Term Sheet and are
otherwise in form and substance reasonably satisfactory to the Prepetition
Investors, and no provision of the Plan (as filed with the Bankruptcy Court) has
been amended, supplemented or otherwise modified in a manner that is not in form
and substance reasonably satisfactory to the Prepetition Investors; and
     (iii) the Effective Date and closing of the Transaction occurs not later
than February 9, 2009.
     In consideration of the agreements contained herein and the Commitment
Letter, IBC hereby indemnifies and holds harmless the undersigned Plan Supporter
to the same extent, and on the same terms, as the indemnification and
 

1   “Prepetition Debt” means the aggregate claims against, and obligations owed
by, the Debtors to the Prepetition Agent and all lenders and financial
institutions party to the Prepetition Credit Agreement.

 



--------------------------------------------------------------------------------



 



Annex I-A
Signature Page
 

    agreement to hold harmless provided for an indemnified party in the
Commitment Letter.

         
 
  Accepted and agreed to as of
                                        , 2008:    
 
       
 
                                                              ,
as manager for the investment funds it manages that are holders of
$                     of principal amount of funded Prepetition Debt
representing ___% of the aggregate principal amount of funded Prepetition Debt
outstanding and holders of $                     of Other Claims    

                  By:           Name:           Title:        

            ACKNOWLEDGED BY:
INTERSTATE BAKERIES CORPORATION,
on behalf of itself and the other Debtors,
      By:           Name:           Title:        

3